In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3067 
LAWRENCE G. RUPPERT and THOMAS A. LARSON, on behalf of 
  themselves and all others similarly situated, 
                                             Plaintiffs‐Appellees, 

                                   v. 

ALLIANT ENERGY CASH BALANCE PENSION PLAN, 
                                   Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
           No. 3:08‐cv‐00127‐bbc — Barbara B. Crabb, Judge. 
                      ____________________ 

       ARGUED APRIL 3, 2013 — DECIDED AUGUST 9, 2013 
                  ____________________ 

   Before POSNER, WOOD, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. This is an appeal by the defendant 
in  a  class  action  suit  brought  by  participants  in  a  cash  bal‐
ance  defined  benefit  pension  plan,  alleging  that  the  plan  as 
administered violated ERISA, and seeking recovery of bene‐
fits denied the participants as a consequence of the violation. 
29  U.S.C.  §  1132(a)(1)(B).  The  district  judge  granted  sum‐
mary  judgment  in  favor  of  the  class—actually  classes,  be‐
2                                                         No. 12‐3067 

cause  the  judge  divided  the  class  into  two  subclasses:  sub‐
class A challenges the projection rate used by the defendant, 
subclass  B  the  defendant’s  handling  of  the  pre‐mortality  re‐
tirement discount. We explain these terms in due course. 
    The  employee  participating  in  a  cash  balance  plan  has  a 
“notional” retirement account (notional because the individ‐
ual account is not funded) to which every year the employer 
adds a specified percentage of the employee’s salary plus in‐
terest at a specified rate on the amount in the account. If the 
employee  remains  employed  by  the  plan  sponsor  until  re‐
tirement  age,  either  the  balance  in  his  notional  retirement 
account will be used to purchase an annuity for him or, if he 
prefers, he can receive the cash balance as a lump sum. 
    But  suppose  the  employee  leaves  the  employ  of  the 
plan’s  sponsor  before  reaching  retirement  age.  Between  his 
leaving and his reaching retirement age his cash balance will 
grow  because  it  will  still  earn  interest  every  year.  Critically 
so  far  as  this  case  is  concerned,  that  interest  is  an  accrued 
benefit—an  indefeasible  entitlement.  Thompson  v.  Retirement 
Plan for Employees of S.C. Johnson & Son, Inc., 651 F.3d 600, 602 
(7th Cir. 2011); Berger v. Xerox Corp. Retirement Income Guar‐
antee  Plan,  338  F.3d  755,  758–59  (7th  Cir.  2003).  But  if  he 
leaves  early  and  decides  to  take  his  retirement  benefit  as  a 
lump  sum  at  that  time,  ERISA  provides  that  the  lump  sum 
will be not his current cash balance but the present value of 
the lump sum retirement benefit that he would be entitled to 
receive if he deferred receipt until he reached retirement age. 
29  U.S.C.  § 1054(c)(3);  Thompson  v.  Retirement  Plan  for  Em‐
ployees of S.C. Johnson & Son, Inc., supra, 651 F.3d at 602; Ber‐
ger v. Xerox Corp. Retirement Income Guarantee Plan, supra, 338 
No. 12‐3067                                                             3

F.3d at  758–59; Esden v. Bank of Boston,  229  F.3d 154, 158–59 
(2d Cir. 2000). 
     So calculating the lump sum entitlement of an employee 
who departs before reaching retirement age requires increas‐
ing  his  cash  balance  by  the  amount  of  interest  he  could  ex‐
pect to receive until retirement and then discounting the re‐
sulting increased cash balance to reflect the benefit of receiv‐
ing  money  now  rather  than  in  the  future.  This  opposed  ac‐
tion  of  increasing  the  cash  balance  by  future  interest  on  it 
and then discounting that increased cash balance to present 
value is called “whipsawing.” It involves projecting forward 
to the value of the retirement benefit at retirement age (mov‐
ing up) and then discounting backward to the present (mov‐
ing  down),  and  thus  resembles  the  action  of  a  two‐person 
saw (a “whipsaw”). Johnson v. Meriter Health Services Employ‐
ee  Retirement  Plan,  702  F.3d  364,  367  (7th  Cir.  2012);  Esden  v. 
Bank of Boston, supra, 229 F.3d at 159. 
     When  a  plan  entitles  participants  to  interest  credits  at  a 
variable  rate,  as  this  plan  does,  the  interest  credits  that 
would have accrued between the lump sum distribution that 
an employee who left early took and his reaching normal re‐
tirement  age  cannot  be  known  for  certain;  they  can  only  be 
estimated.  The  rate  picked  to  estimate  those  interest  credits 
is  called  the  “projection  rate.”  It  will  not  generate  an  exact 
match to the interest credits because the variations in future 
interest  credits  cannot  be  known.  But  it  must  be  a  reasona‐
ble, good‐faith estimate. Thompson v. Retirement Plan for Em‐
ployees  of  S.C.  Johnson  &  Son,  Inc.,  supra,  651  F.3d  at  609–10; 
Berger v. Xerox Corp. Retirement Income Guarantee Plan, supra, 
338 F.3d at 760; Esden v. Bank of Boston, supra, 229 F.3d at 166–
67. 
4                                                        No. 12‐3067 

    If the projection rate used to calculate the cash balance at 
retirement  age  is  identical  to  the  interest  rate  used  to  dis‐
count  the  cash  balance  to  present  value  (the  discount  rate), 
the  early  retiree’s  lump  sum  is  simply  the  cash  balance  on 
the date he leaves the employ of the plan sponsor. That was 
used  in  the  defendant’s  1998  retirement  plan  used  to  calcu‐
late  the  lump  sum  retirement  benefits  of  the  early  retirees, 
the members of the projection‐rate subclass. The plan admin‐
istrator used the 30‐year Treasury bond rate for both the pro‐
jection  rate  and  the  discount  rate.  But  the  plan  document 
had promised the plan participants an interest‐crediting rate 
of  4  percent,  or  75  percent  of  the  plan’s  investment  returns 
for  each  year  in  which  an  employee  was  accruing  benefits, 
whichever  was  greater.  The  judge  determined  that  the  30‐
year Treasury rate was not a reasonable estimate of the inter‐
est‐crediting  rate  and  thus  of  the  future  interest  credits  to 
which the  plan entitled the participants. (The use of the  30‐
year  Treasury  rate  as  the  discount  rate  was  permitted  by 
ERISA  in  1998,  29  U.S.C.  § 1055(g)(3)  (1998),  and  so  is  not 
challenged.) 
    Once the judge decided that the projection rate had been 
too  low,  she  had  next  to  decide  the  damages  that  the  class 
members  had  sustained.  So  she  conducted  a  bench  trial  at 
which  expert  witnesses  presented  evidence  of  what  would 
be  the  most  reasonable  projection  rate.  On  the  basis  of  the 
expert testimony, the judge concluded that it was 8.2 percent. 
    She  rejected  the  plan’s  proposed  method  of  calculating 
the  projection  rate  (not  a  method  advocated  by  any  of  the 
expert  witnesses,  however).  The  plan’s  method  would  have 
yielded a lower rate, hence a lower estimate of the future in‐
terest credits of the class members and thus a lower estimate 
No. 12‐3067                                                           5

of  the  present  value  of  those  credits.  The  method  based  the 
projection  rate  on a 1 to  5 year  rolling average of  the plan’s 
past  interest‐crediting  rates,  beginning  in  1998.  The  rate  for 
1998  would  be  the  rate  in  just  that  year,  the  rate  for  1999 
would  be  the  average  rate  in  that  and  the  preceding  year; 
and  so  on  until,  beginning  in  2002,  the  rate  for  each  year 
would be the average of the rate in that year and the rates in 
the previous four years.  
    Rolling averages are  a permissible method of  estimating 
interest  rates  for  cash  balance  plans.  Thompson  v.  Retirement 
Plan for Employees of S.C. Johnson & Son, Inc., supra, 651 F.3d 
at 610 n. 17; Berger v. Xerox Corp. Retirement Income Guarantee 
Plan, supra, 338 F.3d at 760; Esden v. Bank of Boston, supra, 229 
F.3d at 170; cf. Treas. Reg. § 1.401(a)(4)‐8(c)(3)(v)(B); 29 U.S.C. 
§ 1054(b)(5)(B)(vi)(I).  But  of  course  there  is  no  averaging 
when only one year is used to estimate the interest rate. The 
only  reason  the  plan  would  have  for  choosing  1  to  5  years 
rather than just 5 years was to exclude all years before 1998. 
That arbitrary position—for of course the plan’s annual rates 
of return for the five years preceding 1998 were known—was 
doubtless intended to exploit the fact that the plan, like most 
investors,  had  high  earnings  in  the  late  1990s—the  years  of 
the dot‐com stock bubble—and low returns in 2000 through 
2002 in the wake of the dot‐com crash. By excluding most of 
the 1990s from the average, the defendant produced a lower 
estimate  of  the  future  interest  credits  owed  the  participants 
who  took  their  lump  sums  in  the  early  2000s.  The  result  of 
this discreditable gimmickry, properly rejected by the district 
judge,  was  to  produce  an  average  estimated  projection  rate 
of only 7.27 percent (and for some participants only 5.45 per‐
cent), significantly below the judge’s 8.2 percent estimate. 
6                                                         No. 12‐3067 

    The case should have ended there, but did not because in 
2011, before any distribution of damages to the class, the de‐
fendant  had  amended  the  1998  plan.  The  aim  was  to  moot 
the lawsuit and by doing so reduce the defendant’s damages. 
For  the  amended  plan  was  retroactive.  It  purported  to  re‐
place  the  rights  that  the  class  members  had  obtained  in  the 
lawsuit (the 8.2 percent projection rate) with the 1 to 5 year 
rolling  average.  But  because  the  rolling  average  yielded  in‐
terest rates below the 8.2 percent that the judge had already 
determined  the  participants  to  be  entitled  to,  she  ruled  that 
the rolling average could not be applied to them. 
   Anyway  the  retroactive  modification  of  a  plan  can’t  be 
used  to  diminish  damages  to  which  participants  have  been 
held entitled, even if the modification is lawful. In effect the 
defendant is arguing that okay, we screwed our participants 
unlawfully,  but  we  could  have  screwed  them  lawfully,  and 
that’s what we’ve now done by amending the plan, and since 
the  amendment  is  retroactive  it  wipes  out  the  claims  on 
which the case is based, mooting the lawsuit. 
     The  defendant  argues  that  at  least  it  shouldn’t  have  to 
project  forward,  at  the  8.2  percent  rate  fixed  by  the  district 
judge,  a  retroactive  supplement  to  account  balances  that  it 
gave most participants in 2011. The supplement changed the 
formula  for  calculating  interest  credits  between  January  1 
and  the  date  of  the  distribution  of  the  lump  sum.  But  the 
amendment  was  retroactive  to  1998.  So  an  employee  who 
quit  in  the  mid‐2000s  and  elected  to  receive  a  lump  sum  is 
entitled  to  the  present  value  of  the  retroactive  increase  in 
partial‐year credits, for partial‐year credits are accrued bene‐
fits under this plan just like full‐year ones. 
No. 12‐3067                                                           7

    The  plan  administrator  also  reduced  each  participant’s 
lump  sum  for  the  risk  that  the  participant  might  have  died 
before reaching retirement age and thus lost all benefits un‐
der  the  plan.  This  reduction  in  the  participant’s  lump  sum 
payment, derived from the probability that the plan partici‐
pant would have died after receiving the lump sum but be‐
fore reaching retirement age, is called a “pre‐retirement mor‐
tality discount.” The discount the defendant wants to impose 
(and that the district judge held to be unlawful) assumes that 
a  participant  or  his  survivor  would  receive  no  interest  be‐
tween  the  date  of  the  participant’s  death  and  the  date  on 
which  he  would  have  reached  retirement  age  had  he  lived. 
But the plan document provides that the survivor is entitled 
to the “Actuarial Equivalent present value of the Participant’s 
Cash Balance Account payable in a Single Life Annuity.” To 
be the “Actuarial Equivalent” that annuity would have to in‐
clude  interest  accretions  to  the  cash  balance  account  up  to 
the  date  on  which  the  participant  would  have  reached  re‐
tirement age had he not died. The plan is also explicit that a 
survivor  who  wants  a  lump  sum  may  delay  receipt  to  the 
date  when  the  participant  would  have  reached  retirement 
age had he survived till then; by waiting the survivor obtains 
benefits  identical  to  what  the  participant  would  have  re‐
ceived. In other words, upon the participant’s death the sur‐
vivor could choose to take the participant’s place in the plan 
with  no  loss  of  future  interest  credits.  Berger  v.  Xerox  Corp. 
Retirement Income Guarantee Plan, supra, 338 F.3d at 764; West 
v. AK Steel Corp., 484 F.3d 395, 410–11 (6th Cir. 2007).  
    The  defendant  also  raises  issues  concerning  the  six‐year 
statute  of  limitations  applicable  to  the  claims.  ERISA  pro‐
vides a statute of limitations for some types of ERISA suits, 
for example suits for breach of fiduciary duty, see 29 U.S.C. § 
8                                                           No. 12‐3067 

1113, but not for others, such as the present one, which seeks 
recovery  of  benefits  under  section  1132.  In  such  a  case  the 
court  borrows  a  statute  of  limitations  from  an  analogous 
state  law.  Young  v.  Verizonʹs  Bell  Atlantic  Cash  Balance  Plan, 
615  F.3d  808,  815–16  (7th  Cir.  2010);  see  generally  Reed  v. 
United Transportation Union, 488 U.S. 319, 323–24 (1989). The 
parties  agree  that  the  state  law  most  analogous  to  section 
1132 is Wisconsin contract law, which has a six‐year statute 
of limitations. Wis. Stat. § 893.43. So that’s the statute of limi‐
tations applicable to the claims in this case. 
    The defendant argues that communications that the plan 
administrator made to plan participants in 1998 put them on 
notice that the 30‐year Treasury rate would be the projection 
rate,  and  so,  since  the  suit  was  filed  in  2008,  the  statute  of 
limitations bars all the claims made in it. We disagree. Those 
communications  were,  as  in  the  nearly  identical  case  of 
Thompson  v.  Retirement  Plan  for  Employees  of  S.C.  Johnson  & 
Son,  Inc.,  supra,  651  F.3d  at  605–06,  too  murky  to  give  the 
participants  adequate  notice  that  the  projection  rate  would 
or  could  fall  short  of  what  the  plan  had  promised.  As  in 
Thompson,  participants  in  the  defendant’s  plan,  though  told 
they could “receive [their] vested account balance as a lump 
sum” or the “vested portion of their plan benefit” if they left 
the company before retirement, were not told how that bal‐
ance  or  benefit  would  be  calculated,  what  exactly  had  vest‐
ed,  the  terms  of  the  applicable  whipsaw,  or  even  whether 
there would be a whipsaw. 
   The  defendant  also  pleads  an  alternative,  narrower  but 
meritorious, statute of limitations defense. Many members of 
the  class  (we’ve  not  been  told  how  many)  took  their  lump 
sums  more  than  six  years  before  the  suit  was  filed  (that  is, 
No. 12‐3067                                                           9

took them between 1998 and 2002). The district judge ruled 
that the further violation of ERISA committed when the de‐
fendant  adopted  the  2011  amendment  restarted  the  limita‐
tions  period.  It  was  indeed  a  fresh  violation,  but  it  did  not 
revive  claims,  based  on  the  projection  rate,  extinguished  by 
the statute of limitations because they had accrued when the 
claimants  had  received  their  lump  sum  payouts  more  than 
six years before suit was filed. 
    The  class  points  to  our  decision  in  Martin  v.  Bartow,  628 
F.3d 871, 876 (7th Cir. 2010). The petitioner  had  been  civilly 
committed pursuant to a judgment rendered in 1996. In 2005 
a  further  judgment  was  entered,  continuing  his  civil  com‐
mitment.  The  statute  of  limitations  for  challenging  the  1996 
judgment had expired, but we held that the statute of limita‐
tions  applicable  to  the  2005  judgment  had  not  expired.  The 
renewed  decision  to  continue  his  commitment  was  a  fresh 
injury.  There  is  no  fresh  projection‐rate  injury  (as  distinct 
from a fresh projection‐rate violation) in this case. The 2011 
amendment  was  merely  a  failed  effort  to  rectify  the  projec‐
tion‐rate injury caused by the 1998 plan. 
    The  defendant  also  raises  a  statute  of  limitations  issue 
concerning subclass B’s claim. But that claim relates to a vio‐
lation of ERISA that first occurred in 2011, when the plan for 
the  first  time  reduced  benefits  pursuant  to  a  pre‐retirement 
mortality  discount.  The  statute  of  limitations  for  subclass  B 
did not begin to run until then. 
    The  defendant’s  final  argument  is  that  one  of  the  two 
class representatives was not an adequate representative. See 
Fed. R. Civ. P. 23(a)(4). That is an absurd argument for a de‐
fendant  to  make—a  defendant  benefits  from  a  class  repre‐
sentative who is inadequate to represent the interests of the 
10                                                       No. 12‐3067 

class.  The  argument  is  especially  absurd  when  made  when 
the  case  is  over  and  we  know  that  the  class  representatives 
did  an  excellent  job.  See  Sosna  v.  Iowa,  419  U.S.  393,  403 
(1975); Gonzales v. Cassidy, 474 F.2d 67, 71–72 (5th Cir. 1973). 
     But  while  the  class  representatives  have  been  adequate 
up to now, on remand (for a remand is necessary in light of 
our  ruling on the application  of  the  statute of limitations  to 
the  projection‐rate  subclass)  a  new  representative  or  repre‐
sentatives will have to be appointed for subclass A. The two 
named plaintiffs, Ruppert and Larson, have up to now been 
the representatives of both subclasses, and they remain ade‐
quate  representatives  of  subclass  B—the  subclass  challeng‐
ing the pre‐retirement mortality discount—because the lump 
sum retirement benefits that they received in 2011 had been 
subjected  to  the  discount.  But  Ruppert  is  no  longer  a  mem‐
ber of subclass A, because he received his lump sum in 2011 
calculated  on  the  basis  of  a  projection  rate  higher  than  8.2 
percent. And Larson is out as well, by virtue of our statute of 
limitations ruling; for he had received his lump sum in 2000. 
    The judgment is reversed and remanded with respect to 
the statute of limitations regarding class members who took 
their lump sum more than six years before the suit was filed, 
and also with respect to the adequacy of the class representa‐
tives, and is otherwise affirmed. 
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.